Citation Nr: 0010713	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1957 to 
November 1966 and from December 1967 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in pertinent part, 
denied the appellant's claim for service connection for 
cardiovascular disease.

The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development was completed, to the 
extent possible, and the Board will now proceed with its 
review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently has cardiovascular disease, status 
post coronary artery bypass graft, times four.

3.  Cardiovascular disease was not present in service or 
manifested in the first post service year.  

4.  The veteran's discharge examination, performed in October 
1985, noted findings of a normal heart.

5.  The first post service diagnosis of cardiovascular 
disease is dated in August 1990, over four years after the 
veteran's discharge from the service.

CONCLUSION OF LAW

Cardiovascular disease was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Arteriosclerosis and endocarditis may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's 
service personnel records revealed that he served on active 
duty from October 1957 to November 1966 and from December 
1967 to January 1986.  The report of the veteran's pre-
induction examination, dated in June 1957, noted essentially 
normal findings throughout.  A subsequent physical 
examination, performed in August 1960, noted a blood pressure 
reading of 126/70 and findings of a normal heart.  A 
separation physical examination, performed in October 1966, 
noted a blood pressure reading of 122/80 and findings of a 
normal heart.

In December 1967, the veteran underwent an enlistment 
examination pursuant to his second period of active duty 
service.  The report of this examination noted essentially 
normal findings throughout, including a normal heart 
examination.  In November 1974, the veteran sought treatment 
for "chest pain - no trauma - some dyspnea."  The report 
noted that the veteran had no history of cardiac problems or 
high blood pressure.  Physical examination revealed the 
veteran's heart and lungs to be "okay."  An 
electrocardiogram was performed and revealed a normal sinus 
rhythm and occasional premature ventricular contractions.  
The treatment report concluded with a diagnoses of chest 
pain, etiology unknown.  In January 1979, a periodic physical 
examination was conducted.  The report noted findings of a 
normal heart examination and listed a blood pressure reading 
of 118/82.  An electrocardiogram, performed at that time, 
noted findings within normal limits.  In October 1983, the 
veteran sought treatment for left-sided chest pains.  An 
electrocardiogram was performed and revealed normal findings.  
The report concluded with a diagnosis of costochondritis.  No 
follow-up treatment for this condition was indicated.  In 
October 1985, the veteran's discharge examination was 
conducted.  The report of this examination noted findings of 
a normal heart.  An electrocardiogram was also performed and 
revealed normal findings throughout.  A medical history 
report, also completed at this time, noted that the veteran 
had not experienced pain or pressure in the chest, high blood 
pressure or heart trouble.  

Following his discharge from the service, the veteran 
underwent a VA general physical examination in March 1986.  
The report of this examination noted normal cardiovascular 
findings.  It also noted a blood pressure reading, while 
sitting, of 98/70.
Post service medical treatment reports, dated from August 
1990, were retrieved from D. Langdon, M.D., and the Riverside 
Regional Medical Center.  In August 1990, the veteran sought 
treatment for chest pains "of five months duration."  The 
report indicated that he "first noted substernal chest 
discomfort with job stress about five months ago."  Later 
that month, the veteran underwent cardiac catheterization.  
The report of this procedure noted that the veteran's "past 
history is unremarkable."  The report concluded with a final 
diagnosis of two vessel coronary artery disease with normal 
left ventricular function (left anterior descending and 
dominant right coronary artery); stable angina.

In August 1991, a cardiovascular stress test was performed.  
The report noted that the veteran did not experience chest 
pain, but did have mild shortness of breath during the 
examination.  The report concluded that the examination was 
positive for myocardial ischemia.  In August 1993, an 
electrocardiogram was performed and was positive for ischemia 
with minor symptoms.  In January 1994, the veteran sought 
treatment for chest pains.  The initial treatment report 
noted an assessment of accelerated/unstable angina.  A 
hospitalization report, dated in January 1994, noted that he 
underwent coronary bypass graft, times four.  
Postoperatively, the report noted that the veteran was 
hemodynamically stable.  The veteran was discharged following 
a six-day stay with diagnoses of unstable angina pectoris and 
left main and three-vessel coronary disease. 

A treatment summary letter, dated in January 1995, was 
submitted by D. Langdon, M.D.  In his letter, Dr. Langdon 
stated:

The patient relates to me that he 
presented to the Emergency Room on 2 
occasions in the remote past (1974 and 
1983) with chest pain complaints.  It is 
impossible for me to determine whether or 
not these episodes of discomfort might or 
might not have been related to smoldering 
underlying [coronary artery disease].  
But I suppose this is a possibility.  It 
may be appropriate to consider this 
issue, as his request for VA Disability 
benefits is reviewed.

A follow-up letter from Dr. Langdon, dated in February 1998, 
noted that he did not believe "that anyone can say 
definitively that symptoms in 1974 and 1983 were not related 
to coronary artery disease."  In this regard, Dr. Langdon 
indicated it is certainly possible that the veteran's 
cardiovascular disease was related to these inservice 
treatments.  

In January 1995, a VA general physical examination was 
conducted.  X-ray examination of the chest revealed an 
impression of slight fullness in the region of the left 
hilum.  The report concluded with a diagnosis, in part, of 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.  

In July 1996, the veteran submitted a statement in support of 
his claim alleging that his inservice medical examinations 
and treatment were inadequate or incomplete.  Consequently, 
he argued that this evidence could not be relied upon to 
certify an absence of inservice cardiovascular disease.  

In November 1997, a VA heart and hypertension examination was 
conducted.  The VA physician conducting this examination 
indicated that he had reviewed the veteran's service medical 
records.  The VA examiner's report also noted that the 
veteran was diagnosed with cardiovascular disease in 1990, 
that he was discharged from the military in 1986, and that he 
was able to perform his annual physical proficiency walk 
without chest pain, shortness of breath or difficulty.  Based 
upon his examination of the veteran and his medical records, 
the VA physician concluded that the veteran's cardiovascular 
disease was not related to service or to his inservice chest 
pain.

In March 1998, the veteran submitted a letter noting his 
dissatisfaction with the November 1997 VA examination.  
Subsequent records in the veteran's claims file indicated 
that the veteran failed to report for VA examinations in 
August 1999 and in September 1999.
III.  Analysis

The veteran's claim for service connection for cardiovascular 
disease is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  See Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)" (first emphasis added)).  All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Furthermore, as the Court has pointed out, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the appellant alleges that he incurred 
cardiovascular disease during his active duty service.  The 
determinative issues presented by this claim are: 
(1) whether the appellant incurred, or aggravated, 
cardiovascular disease during service or within the first 
post service year; (2) whether he has a current disability; 
and, if so, (3) whether the current disability is 
etiologically related to his active military service.  The 
medical evidence of record indicates that the appellant 
currently has cardiovascular disease.  However, the remaining 
determinative issues herein (issues one and three), must be 
answered in the negative.

Pursuant to 38 C.F.R. § 3.303(b), with chronic disease shown 
as such in service (or within the presumptive period under § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any abnormality of heart action or heart sounds 
in service will permit service connection for heart disease.  
In order to show a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  See 38 C.F.R. § 3.303(b) (1999).

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that cardiovascular disease was incurred or aggravated 
during service or within the first post service year.  
Although the service medical records revealed two separate 
treatments for chest pain, in November 1974 and again, nine 
years later, in October 1983, no diagnosis of inservice 
cardiovascular disease was noted.  The veteran's discharge 
examination, performed in October 1985, noted findings of a 
normal heart.  An electrocardiogram was performed and 
revealed normal findings throughout.  A medical history 
report, completed at that time, noted that the veteran had 
not experienced pain or pressure in the chest, high blood 
pressure or heart trouble.  A post service VA general 
physical examination, performed in March 1986, noted normal 
cardiovascular findings.  The first post service diagnosis of 
cardiovascular disease was in August 1990, four years after 
the veteran's discharge from the service.  The August 1990 
treatment report indicated that the veteran first noted 
substernal chest pains five months earlier, or approximately 
in April 1990.

Although the veteran has submitted statements alleging that 
his heart disease had its initial onset during his active 
duty service, to include his claim that the food he was 
required to eat in service contributed to the development of 
this disease, his statements are not competent evidence to 
establish the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current heart disorder is 
related to his active duty service many years ago.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, in 
deciding this case, the Board is unable to assign significant 
probative value to his allegations for purposes of weighing 
the evidence for and against the claim.

In support of his claim, the veteran submitted a medical 
opinion from D. Langdon, M.D.  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Its weight may 
be less if the examiner fails to explain the basis for an 
opinion, or treated the veteran briefly or for unrelated 
conditions.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
After reviewing the statements from Dr. Langdon, dated in 
January 1995 and in February 1998, the Board finds this 
evidence too speculative in nature to outweigh the balance of 
the evidence.  Dr. Langdon concluded that there was certainly 
a possibility of a relationship between the veteran's 
inservice treatment for chest pain and his current 
cardiovascular disease.  Inasmuch as his opinion is couched 
in terms of mere possibility, without any supporting clinical 
data or other rationale for the conclusions reached, it is 
deemed to be speculative in relation to the balance of the 
evidence, which as noted above, does not reflect a chronic 
disability of the heart shown in service, or show continuity 
of treatment for the chest pain complaints "noted" in 
service in the years thereafter, or until 1990 when a clear-
cut heart disease condition was first treated and diagnosed.  
The bottom line here is that a cardiovascular disease 
resulting in disability was not shown in service or until 
four years later when it was first diagnosed.  The instances 
of chest pain complaints treated in service were not then 
shown to be diagnosed as a clear-cut disease entity, and 
there is no medical evidence showing continuity of treatment 
for related symptoms after service.  When these facts are 
measured against the statements made by Dr. Langdon, which 
are carefully couched by this doctor to reflect, essentially, 
that no one could say with certainty that the chest pain 
complaints signaled the onset of cardiovascular disease, the 
Board finds that his opinions are simply too speculative to 
support a grant of service connection for heart disease.  For 
these reasons, the Board concludes that a preponderance of 
the relevant and probative evidence is against the claim, and 
therefore, the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) is not for application in this case.


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


